Argued October 13, 1924.
In this case, Mary Herron, a tenant, who had leased parts of a building after the passage of an ordinance providing for the widening of the street on which the structure was located, claimed against defendant city damages suffered by reason of the subsequent destruction of the demised premises in course of the municipal improvement, and the consequent extinguishment of the balance of her term. The trial court entered judgment on a verdict in her favor, and the city has appealed, asking that the judgment be reversed and entered for it.
The court below properly decided that Justice  Co. v. Phila., 169 Pa. 503, ruled the present case. See also Iron City Auto Co. v. Pittsburgh, 253 Pa. 478, 488.
The judgment is affirmed.